Citation Nr: 1516649	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-18 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran had active duty service from June 1983 to July 1989.  He died in July 1989 while on active duty.  The appellant is his surviving mother.

This issue comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.


FINDINGS OF FACT

The Veteran died during active military service.


CONCLUSION OF LAW

The criteria for entitlement to service-connected burial benefits are not met.  38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. § 3.1600, 3.1604 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Generally, VA is required to meet met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  In some cases, however, the duties of notice and assistance need not be considered, because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227 (2000).

In this case, the resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to burial benefits and plot allowances.  Thus, the duties of notice and assistance are inapplicable and need not be considered in this case.  As no reasonable possibility exists that would aid in substantiating this claim, further development with respect to notice or assistance is not warranted. 

II.  Criteria and Analysis

The appellant, as the surviving mother of the Veteran, has filed for service-connected burial benefits on the basis that the Veteran died during service.  The evidence of record shows that the Veteran died in July 1989 due to injuries sustained from a helicopter crash while on active duty.  

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a Veteran dies as a result of a service-connected disability or disabilities, burial allowance may be paid.  See 38 C.F.R. § 3.1600(a).  Such burial benefits, however, are not payable for deaths in active service, or during the duty periods set forth in section 3.6, or for other deaths where the cost of burial and transportation is paid by the service department.  38 C.F.R. § 3.1604(b)(3). 

In the instant case, the pertinent regulations clearly indicate that burial benefits are not payable for deaths, such as the Veterans, which occur during active service.  38 C.F.R. § 3.1604(b)(3).  The evidence clearly shows that the Veteran died while on active duty in the United States Army.  Furthermore, the evidence shows that the Veteran was buried in a National Cemetery and the United States Army reimbursed the appellant for burial and transportation costs.  Thus, the appellant's claim must be denied on the basis of a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The appellant clarified in her May 2013 substantive appeal that she seeks reimbursement of the unexpected personal expenses she had to spend for the funeral of her son.  She aknowledged that the Veteran was buried in a National Cemetery and the military paid for part of the expenses, but she paid the personal expenses.  She would like to be reimbursed for the part that the military did not pay under 38 C.F.R. § 3.1601(b) and 3.1602(b).  The Board notes that entitlement to service-connected death and burial allowance is subject to the provisions of sections 3.1600 through 3.1610.  As noted above, under 38 C.F.R. § 3.1604(b)(3) the appellant is not entitled to burial allowance for deaths in active service.  Accordingly, the appellant is not entitled to any reimbursement from VA for related personal expenses paid by her for the funeral and burial of her son.  


ORDER

Entitlement to burial benefits is denied.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


